Citation Nr: 0830835	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Roanoke, Virginia.  

The veteran testified at a Central Office hearing before the 
undersigned in March 2008.  A transcript of that hearing is 
associated with the claims file. 

In an Informal Hearing Presentation filed in March 2008 and 
during the Central Office hearing that month, the veteran's 
representative raised the issue of entitlement to service 
connection for tinnitus.  As this issue has not been 
adjudicated by the RO, it is referred there for appropriate 
action.  Despite the representative's contentions, the Board 
does not find this issue inextricably intertwined to the 
issue currently on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).


FINDING OF FACT

The medical evidence is in equipoise as to whether the 
veteran's hearing loss is related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
certain chronic disorders, per se, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

An August 2006 VA audiological examination showed that pure 
tone threshold levels were at least 40 decibels in all 
frequencies (500, 1000, 2000, 3000 and 4000) in both ears.  
The Board notes that these figures represent hearing loss in 
both ears for VA purposes and indeed the examiner diagnosed 
moderate to profound mixed hearing loss in the right ear and 
mild to profound mixed hearing loss in the left ear.  So 
Hickson element (1) has been met.

With respect to Hickson element (2), in-service disease or 
injury, the Board notes that the veteran has been granted 
service connection for PTSD based on a concession that his 
claimed service stressors were consistent with his specialty 
of Military Interrogation Officer.  One of his claimed 
stressors involved witnessing the "sights and sounds of the 
battlefield wounded as [he] interviewed the wounded 
stretcher-side as an Interrogation Officer."  See the 
September 2006 rating decision.  Given such, the Board 
concedes exposure to noise in service.  Hickson element (2) 
has therefore been satisfied.  [The Board points out, 
however, that hearing loss was not documented within the one 
year presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.]

With respect to Hickson element (3), medical nexus, the Board 
notes that there is a conflict in the medical evidence as to 
whether the veteran's hearing loss is a result of his 
military service.  The medical evidence shows that the first 
reference to hearing loss was in 1973 when the veteran was 
diagnosed with left ear otosclerosis and underwent surgery 
(stapedectomy).  



In a March 2006 statement, a private audiologist (E.H.) noted 
as follows:

[The veteran's] mixed hearing loss is due 
to damage from his middle ear system as 
well as nerve damage.  [The veteran] 
reports experiencing tinnitus while in 
service in the US military.  Tinnitus 
commonly occurs after noise exposure, and 
it often becomes permanent.  Hearing loss 
usually develops over a period of several 
years.  Since it is painless and gradual, 
it may not be noticed.  What [the 
veteran] noticed was tinnitus, which 
could be the result of long-term exposure 
to noise during his service in the 
military that has damaged the hearing 
nerve.  

While the private audiologist acknowledges the role that the 
veteran's otosclerosis played in the development of his 
hearing loss, she clearly feels that the in-service noise 
also was a causative factor.  However, the August 2006 VA 
examiner opined that it was unlikely that the veteran's 
hearing loss was related to his military service.  

Given the conflicting medical opinions in this case, the 
Board finds that that there exists an approximate balance of 
evidence for and against the issue of medical nexus.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the evidence is at least in equipoise as to the 
matter of whether the veteran's hearing loss is related to 
his military service.  Thus, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is granted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


